Opinion by
Oliver, C. J.
The record disclosed that the merchandise in question was entered at $205.45 per metric ton, net; that later the two entries involved were amended to $110 per metric ton, net, packed, and were appraised on the basis of that price; that an appeal for reappraisement was taken by the Government; and that it was stipulated that at the time of exportation, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States at $210 per metric ton, gross *298weight, packed (Reap. Dee. 7851). It appeared that the underlying reason for the undervaluation was based upon incorrect information received from the appraiser, pursuant to a request for information by the importer, that the proper dutiable value was $110 per metric ton, gross Weight, packed. Prom the record it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.